DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 3/10/2021 has been entered.
 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-14 and 16-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. 
Additionally, the lateral wings having a width greater than the given width of the napkin is new matter. It appears that the wings with the substrate have a width greater than the napkin. Clarification is required. 
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-14 and 16-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. It is unclear how the lateral wings have a width greater than the given width of the napkin. It appears that the wings with the substrate have a width greater than the napkin. Clarification is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-14, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Gordon et al. (US 4,575,000) in view of Kolleda (US 2010/0270314). 
Regarding claim 1, Gordon discloses a multi-function food wrapper, comprising: a substrate (10) having a plate portion (at 12; col. 4, ll. 8-11) and a napkin portion (22, 24, 30 or 32; col. 4, ll. 8-11), the substrate, the plate portion, and the napkin portion being of at least one material having a flexibility to be rolled up around a food product and contain the food product therein when rolled (Fig. 5), the napkin portion having a given width defining a border at (or near as described by applicant) the plate portion; and being of a material having absorbability (col. 1, ll. 44-45); and the plate portion comprising lateral wings (14) having a width greater than the given width (insofar as disclosed) and sized such that, responsive to the substrate being rolled around the food product, the wings form end seals that keep the food product protected until removed from the substrate. See Figs. 1-5. Gordon does not discloses the napkin portion having a weakened area. 
Kolleda, which is drawn to a wrapper, discloses a napkin portion (6) that is weakened ([0030]) to increase ease of removability of the napkin portion from the plate portion (8). Thus, it would have been obvious before the effective filing date of the 
Regarding claim 2, Gordon discloses the claimed invention except for the substrate, the plate portion, and the napkin portion being all integral. See above. It would have been obvious to one having ordinary skill in the art at the time the invention was made to have the plates, substrate and napkin be integral, since it has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art. Howard v. Detroit Stove Works, 150 U.S. 164 (1983). Further, it has been held that the term “integral” is sufficiently broad to embrace constructions united by such means as fastening and welding.  In re Hotte, 177 USPQ 326, 328 (CCPA 1973).
Regarding claims 3 and 4, Gordon does not disclose the material as claimed. Kolleda discloses a plate portion can be of a material different from a material of a napkin portion. See [0025]-[0028]. Moreover, Kolleda discloses the plate portion can be of a material relatively stiffer than a material of the napkin portion. See [0025]-[0028]. Thus, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to use different materials for the plate and napkin, as disclosed by Kolleda, in order to have a more absorbent or softer material for the napkin while still maintaining a relatively rigid plate portion to support food.  
Regarding claim 5, the plate portion is attached to the substrate. See Fig. 1. 

Regarding claim 7, the material of the plate portion can be at least one of paper, coated paper, and plastic. See Kolleda, [0025]. Moreover, it would have been obvious to one having ordinary skill in the art at the time the invention was made to use the claimed material, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. See In re Leshin, 125 USPQ 416.
Regarding claim 8, a material of the napkin portion is at least one of plant or cellulose fibers, paper pulp, PLA, and Bagasse. See Kolleda, [0028]. Moreover, it would have been obvious to one having ordinary skill in the art at the time the invention was made to use the claimed material, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. See In re Leshin, 125 USPQ 416.
Regarding claim 9, the napkin portion, as modified above, is removable from at least the substrate.
Regarding claim 10, the substrate, as modified above, has a perforation to permit the removal of the napkin portion from at least the substrate. See above.   
Regarding claims 11 and 12, Gordon discloses using a plurality of napkins (22, 24, 30 or 32; col. 4, ll. 8-11), wherein the plurality of napkins are connected to the substrate one of: in series; and in parallel. See Fig. 1. 

Regarding claim 14, the substrate has a width sized such that when the substrate is rolled around the food product, the substrate has ends sufficient to form end seals that keep the food product protected until removed from the substrate. See Figs. 1-5.  
Regarding claim 18, the plate portion has ridges (edge of 20) along its perimeter. See Figs. 1-3. 
Regarding claim 20, Gordon discloses a multi-function food wrapper, comprising: a substrate (10) having a plate portion (at 12; col. 4, ll. 8-11) and a napkin portion (22, 24, 30 or 32; col. 4, ll. 8-11), the substrate, the plate portion, and the napkin portion being of at least one material having a flexibility to be rolled up around a food product and contain the food product therein when rolled, the napkin portion having a given width defining a border at the plate portion; and being of a material having absorbability (col. 1, ll. 44-45); and the plate portion comprising lateral wings (14) having a width greater than the given width (insofar as disclosed) and sized such that, responsive to the substrate being rolled around the food product, the wings form end seals that keep the food product protected until removed from the substrate. See Figs. 1-5. Gordon does not discloses the napkin portion having a weakened area, or the elements being integral. 
Kolleda, which is drawn to a wrapper, discloses a napkin portion (6) that is weakened ([0030]) to increase ease of removability of the napkin portion from a plate portion (8). Thus, it would have been obvious before the effective filing date of the 
Moreover, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have the plates, substrate and napkin be integral, since it has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art. Howard v. Detroit Stove Works, 150 U.S. 164 (1983). Further, it has been held that the term “integral” is sufficiently broad to embrace constructions united by such means as fastening and welding.  In re Hotte, 177 USPQ 326, 328 (CCPA 1973).

Claims 16, 17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Gordon and Kolleda as applied above in further view of Weaver (US 2014/0304881).
Regarding claim 16, Gordon does not disclose opening as claimed. Weaver discloses a portion (15) that can be a plate that is removable such that, upon removal, the plate portion leaves an opening in the substrate sized to fit a human head therethrough and the substrate becomes a bib. See Figs. 1 and 4. Thus, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have the plate portion of Kolleda leave an opening in the substrate sized to fit a human head therethrough and the substrate become a bib, as disclosed by Weaver, in order to attach the substrate to a person. 

Regarding claim 19, Gordon does not disclose a pocket as claimed. Weaver discloses a napkin portion that comprises a crumb catcher pocket (at 55). See Fig. 4. Thus, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have a crumb catcher pocket, as disclosed by Weaver, on the device of Kolleda in order to catch items like crumbs. 

Response to Arguments
Applicant's arguments filed 3/10/2021 have been fully considered but they are moot in view of the new grounds of rejection.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEREK J BATTISTI whose telephone number is (571)270-5709.  The examiner can normally be reached on 9:00 am - 5:00 pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on 571-272-4544.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DEREK J BATTISTI/Primary Examiner, Art Unit 3734